Case 2:15-cv-11629-GCS-RSW ECF No. 27 filed 09/03/20   PageID.3252   Page 1 of 2




              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 CORRINE BAKER,

      Petitioner,             Civil No. 2:15-CV-11629
                              HONORABLE GEORGE CARAM STEEH
 v.

 SHAWN BREWER,

      Respondent.
 _________________________________/

  OPINION AND ORDER (1) GRANTING THE MOTION TO AMEND THE
   PETITION, (2) SETTING DEADLINE FOR RESPONDENT TO FILE A
    SUPPLEMENTAL ANSWER AND (3) SETTING DEADLINE FOR A
                          REPLY BRIEF

      Petitioner filed a petition for a writ of habeas corpus pursuant to 28

 U.S.C. § 2254, through her counsel David S. Steingold, challenging her

 conviction for second-degree murder and second-degree child abuse. The

 petition was held in abeyance during the pendency of her request for a

 review of her criminal conviction by the Michigan Attorney General Office’s

 Conviction Integrity Unit. (CIU).    The case was reopened following

 completion of that review.

      Petitioner has now filed a notice of newly discovered evidence, which

 is construed as a motion to amend the habeas petition. The motion to amend

 is granted. Respondent shall file a supplemental answer to this amended
                                      1
Case 2:15-cv-11629-GCS-RSW ECF No. 27 filed 09/03/20       PageID.3253   Page 2 of 2




 petition within 60 days of this order. Petitioner has 45 days following the

 filing of the state’s answer to file a reply brief if she so chooses.

       Petitioner’s proposed amended habeas petition should be granted

 because it advances claims that may have arguable merit. See e.g. Braden

 v. United States, 817 F.3d 926, 930 (6th Cir. 2016).

       Respondent shall file an answer to the amended petition within sixty

 days of the Court’s order. See Erwin v. Elo, 130 F. Supp. 2d 887, 891 (E.D.

 Mich. 2001); 28 U.S.C. § 2243. Petitioner has forty five days from the receipt

 of the answer to file a reply brief, if she so chooses. See Rule 5(e) of the

 Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254.

                                     ORDER

       IT IS ORDERED THAT:

       (1) The motion to amend the petition for a writ of habeas corpus
       is GRANTED.

       (2) Respondent shall file a supplemental answer within sixty (60)
       days of the date of this order or show cause why they are unable
       to comply with the order.

       (5) Petitioner shall have forty five days from the date that she
       receives the answer to file a reply brief.

 Dated: September 3, 2020                    s/George Caram Steeh
                                             GEORGE CARAM STEEH
                                             United States District Judge

                                         2
